Citation Nr: 0510130	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  03-06 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed arthritis of 
the right hip.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk





INTRODUCTION

The veteran served on active duty from April 1945 to February 
1947 and August 1951 to February 1953.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision.  

In June 2004, the Board remanded the case for further 
development of the record.  

Additionally, in June 2004, the Board granted the veteran's 
motion to advance this case on its docket.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran is currently shown to have arthritis of the 
right hip that as likely as not is due to a systemic disease 
process that had its clinical onset during his active 
military service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by right hip arthritis is due to 
disease that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 title 38 of the United States Code 
and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran, relative to his claim, has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records on file are 
sufficient to resolve the matter in the veteran's favor.  


Service connection for arthritis of the right hip

The veteran seeks service connection for arthritis of the 
right hip.  He contends that he developed arthritis in his 
right hip as the result of a disease process or an injury 
that he suffered while he was in service during World War II.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The Board notes various service medical records from the 
period of active service from May 1945 to February 1947 
diagnosing the veteran as having acute infectious arthritis 
in the right knee, ankle and foot.  

A VA examination performed in June 1953 found that the 
veteran had not orthopedic disease of the right knee, ankle 
or foot.  

Of record is a July 2001 private diagnostic imaging report 
addressing views of the veteran's pelvis and right hip.  The 
examiner noted the veteran's hip was negative for displaced 
fractures, but indicated mild degenerative arthritic changes 
of both hip joints.  

In various December 2001 VA treatment reports the veteran had 
pain in his right hip.  However, in one report the examiner 
noted full range of motion for both lower extremities within 
normal limits.  

In a June 2002 VA diagnostic report, the examiner noted 
minimal degenerative changes of the right hip with preserved 
joint spacing.  

An additional June 2002 VA treatment record indicated, upon 
examination, that the veteran's right hip range of motion was 
that of 90 degrees of flexion, 20 degrees of extension, 
abduction of 55 degrees, adduction of 20 degrees, external 
rotation of 45 degrees, internal rotation to 0 degrees with 
minimal pain.  

The veteran reported at that time that he had been diagnosed 
with arthritis in his right knee, ankle and foot in service 
and that his symptoms had waxed and waned on the right side.  

The VA examiner noted the veteran was diagnosed with 
arthritis at a very young age and that this raised the 
question of seronegative spondyloarthropathy.  The examiner 
opined that, given this was unusual, it would be likely that 
multiple joint complaints would follow over the years.  

A July 2002 VA report indicated the veteran ambulated without 
an assistive device or significant deviations; however, there 
was slightly decreased weight bearing noted through the left 
lower extremity due to guarding.  

In a statement dated in October 2002, a service "buddy" 
reported that the veteran had been treated for approximately 
four weeks for hip, knee, ankle and foot pain and swelling 
when they were in training in Spring and Summer of 1945.  His 
trouble was diagnosed as being 'arthritis' at that time.  

Also, the July 2002 and January 2003 VA treatment reports 
indicated the veteran complained of right hip discomfort and 
pain secondary to arthritic changes.  The January record 
indicated the pain was of moderate intensity, and noted that 
the veteran could walk without difficulty.  

An October 2004 VA examination indicated the veteran 
exhibited mild medial joint line tenderness, stable ligaments 
in all planes and mild patellofemoral crepitance.  The 
veteran reported having chronic trouble in his right ankle, 
knee and hip.  The examiner opined that it was as likely as 
not that the veteran's current disability was related to the 
injury sustained in service.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Having reviewed the complete record, including the veteran's 
assertions and the submitted "buddy" statement, in light of 
the recent VA medical opinions relating his current 
disability to service, the Board finds that there is an 
approximate balance of positive and negative evidence 
regarding the claim.  

As such, the Board finds that the currently demonstrated 
right hip arthritis is shown as likely as not to be due to a 
disease process that developed while the veteran was on 
active duty.  

By extending the benefit of the doubt to the veteran, his 
disability manifested by arthritis of the right hip is due to 
disease that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303 
(2004).  



ORDER

Service connection for arthritis of the right hip is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


